In an action to declare a revised zoning ordinance of the defendant village, enacted June 3, 1960, to be unconstitutional and void in its application to plaintiff’s property, and to declare that plaintiff’s property may be used for six-story apartment houses, the parties cross appeal from different portions of a judgment of the Supreme Court, Westchester County, entered February 14, 1962 upon the decision of the court after a nonjury trial. Judgment, insofar as appealed from by each party, affirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.